432 F.2d 1004
UNITED STATES of America, Appellee,v.Gilbert Peyton ASHWORTH, Appellant.
No. 14875.
United States Court of Appeals, Fourth Circuit.
November 3, 1970.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond; Robert R. Merhige, Jr., Judge.
John M. McCarthy, Richmond, Va. (Court-appointed counsel) on the brief for appellant.
Rodney Sager, Asst. U. S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Gilbert Peyton Ashworth pleaded guilty to two counts of a four count indictment, those charging possession of a stolen United States check in violation of 18 U.S.C. § 641, and possessing property stolen from a bank in violation of 18 U.S.C. § 2113.


2
We have carefully reviewed the record and the appellant's brief, and deeming oral argument unnecessary, we affirm the conviction.


3
Affirmed.